Case 2:19-cv-12106-MCA-MAH Document 8 Filed 09/24/19 Page 1 of 2 PageID: 89




Patrick J. Cerillo, Esq.
Patrick J. Cerillo, LLC
4 Walter E. Foran Blvd., Suite 402
Flemington, NJ 08822
Attorney ID No. 01481-1980
T: (908) 284-0997
F: (908) 284-0915
pjcerillolaw@comcast.net
Attorneys for Plaintiff

                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


MALIBU MEDIA, LLC,
                                            Case No. 2:19-cv-12106-MCA-MAH
                   Plaintiff,

v.

JOHN DOE subscriber assigned IP address
69.115.101.158,

                   Defendant.


       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITH
                    PREJUDICE OF JOHN DOE

      PLEASE TAKE NOTICE, Plaintiff has settled this matter with John Doe

(“Defendant”) through his counsel. Pursuant to the settlement agreement’s terms,

Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice.

John Doe was assigned the IP Address 69.115.101.158. Pursuant to Fed.R.Civ.P.




                                       1
Case 2:19-cv-12106-MCA-MAH Document 8 Filed 09/24/19 Page 2 of 2 PageID: 90




41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor

filed a motion for summary judgment.

      Consistent herewith Plaintiff consents to the Court having its case closed for

administrative purposes.



      Dated: September 24, 2019                    Respectfully submitted,

                                             By:   /s/ Patrick J. Cerillo
                                                   Patrick J. Cerillo, Esq.
                                                   Patrick J. Cerillo, LLC
                                                   4 Walter E. Foran Blvd.,
                                                   Suite 402
                                                   Flemington, NJ 08822
                                                   Attorney ID No. 01481-1980
                                                   T: (908) 284-0997
                                                   F: (908) 284-0915
                                                   pjcerillolaw@comcast.net
                                                   Attorneys for Plaintiff


                           CERTIFICATE OF SERVICE

      I hereby certify that on September 24, 2019, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF and that service was
perfected on all counsel of record and interested parties through this system.

                                                   By: /s/ Patrick J. Cerillo




                                         2
